Citation Nr: 1545730	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  07-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to October 1978, and from July 1980 to September 1994. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's claim of entitlement to service connection for PTSD, and which assigned a 30 percent evaluation.  The Veteran appealed the issue of entitlement to an initial increased evaluation, and in December 2009, it appears that the RO granted the claim, to the extent that it assigned a 50 percent evaluation, with an effective date of July 1, 2005.  Since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2015, the Veteran was scheduled for a videoconference hearing at the RO.  However, he failed to report for his hearing, without good cause shown.  The Board construes this action as a withdrawal of his request for a hearing.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, and anxiety; but not occupational and social impairment with deficiencies in most areas.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial evaluation in excess of 50 percent for his service-connected PTSD.

With regard to the history of the disability in issue, the Veteran's service records show that he served a year in the Republic of Vietnam with the Air Force, and that his awards included the Vietnam Service Medical and the Vietnam Campaign Medal.  With regard to medical treatment for psychiatric symptoms, following separation from service, VA reports dated beginning in 2004, show that the Veteran was treated for PTSD, with a global assessment of functioning (GAF) score of 75 in December 2004.  See 38 C.F.R. § 4.1 (2015).

In August 2006, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of July 1, 2005.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  In December 2009, it appears that the RO granted the claim, to the extent that it assigned a 50 percent evaluation, with an effective date of July 1, 2005.  

The Board notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect, with an effective date of October 1, 1994.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Overall, VA progress notes, dated between July 2005 and 2011, show that the Veteran received ongoing treatment for psychiatric symptoms.  Between 2006 and 2008, the findings tended to show the following: he complained of anxiety and sleep difficulties.  He was well-groomed with good hygiene, and normal affect, behavior, speech, affect, thought process, and thought content.  There was no homicidal or suicidal intent, plan, or ideation.  There were no auditory or visual hallucinations, or flashbacks.  He was oriented to person, time, place, and situation.  Recent and remote memory were intact.  Attention and concentration were good, although at times, "poor."  Insight and judgment were good, with other findings that they were "intact," or "fair."  His GAF scores ranged from 48 to 82, with scores between 60 and 82 between January 2006 and April 2007, 3 scores of 48 between November 2007 and February 2009, and several scores of 50 or more as of June 2009.  There is also a notation of a GAF score of 46 in May 2012.  

Treatment report from a private physician, Dr. N.Q., dated between 2011 and 2012, primarily show treatment for physical symptoms that are not in issue, however, they contain a number of notations of PTSD and complaints of anxiety.  A May 2011 report notes that he was not having dreams about the military.  A May 2012 report notes that his PTSD events were "few and short."

A VA examination report, dated in August 2006, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included poor concentration, difficulty sleeping, low self-esteem, depression, frequently being scared of the dark, and irritability.  At times, he checked his doors and windows; his windows were barred.  He had dreams he could not identify, but he woke up in a cold sweat.  He reported the following: he socialized about once every two weeks, at which time a couple would come over.  He did not do any traveling.  He did little around the house, mostly he just talked to his wife.  He was medically retired in 1994 and he had not worked since then.  He denied suicidal ideation.  His medications included Seroquel, BuSpar, Prozac, diazepam, and "some medication for nightmares."  On examination, there was no impairment of thought processes or communication, however, he was garrulous and went into exquisite and unnecessary detail.  There were no delusions or hallucinations, suicidal thoughts, memory loss, obsessive or ritualistic behavior, or impaired impulse control.  He was not untidy in his appearance.  Rate and flow of speech were normal.  There were no panic attacks.  Mood was somewhat depressed.  He was not irrelevant or illogical.  The Axis I diagnosis was PTSD with depression.  The Axis V diagnosis was a GAF score of 50 "with serious symptoms," over the current year, and the past year.  The examiner concluded that even if he was working in a setting with minimal contact with other people, he could not do the job because of a severe problem with concentration.  

A VA PTSD disability benefits questionnaire (DBQ), dated in February 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to have depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  He was noted to be taking Clonazepam, and Morphine.  He denied a history of ever being in jail, or having a problem with alcohol or substance abuse.  He reported seeing shadows and being startled by loud noises, and that he stayed home a lot.  On examination, he was casually dressed with adequate hygiene.  Behavior, rate and volume of speech, articulation, and prosody were normal.  Mood was anxious and dysphoric.  Thought processes were normal, logical, and goal-directed, with no LOA (looseness of associations) or FOI (flight of ideas).  Thought content was unremarkable, with no delusions or obsessions.  With regard to his memory, he reported that he was not forgetful.  There was no homicidal or suicidal plan, intent, or ideation.  He denied auditory or visual hallucinations.  Insight and judgment were adequate.  He reported having sleep difficulties and that he typically did not sleep two nights a week.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 55.  The examiner indicated that the Veteran's PTSD symptoms are productive of occupational and social impairment with reduced reliability and productivity.   

The Board finds that an initial evaluation in excess of 50 percent is not warranted. The Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent evaluation.  The medical evidence shows that the Veteran was repeatedly noted to be appropriately dressed and groomed, with unremarkable speech, thought process, and thought content, with no evidence of psychosis, auditory, visual, or tactile hallucinations, or suicidal and homicidal ideation, or intent.  Memory and concentration were adequate.  Insight and judgment were intact, fair, good, or grossly intact.  He was alert and oriented in all spheres.  The VA progress notes contain GAF scores with a very broad range, from 46 to 82.  This is evidence of absent or minimal to serious symptoms.  

In summary, there is insufficient evidence of such symptoms as (for example only) suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The VA progress notes show that the Veteran's GAF scores ranged from 46 to 82.  The lower GAF scores are not sufficiently supported by accompanying findings to warrant an increased initial evaluation.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

In this regard, the actual psychiatric findings tend to show that the Veteran was well-groomed with good hygiene, and normal affect, behavior, speech, affect, thought process, and thought content, and no homicidal or suicidal intent, plan, or ideation, auditory or visual hallucinations, or flashbacks.  He was oriented to person, time, place, and situation.  Recent and remote memory were intact.  Attention and concentration were good, although at times "poor."  Insight and judgment were fair to good.  The GAF scores for the Veteran's VA examinations were 50 (August 2006) and 55 (February 2013), and this is evidence of moderate to serious symptomatology.  The February 2013 VA examiner specifically indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This indicates that the criteria for a rating in excess of 50 percent were not met.  See 38 C.F.R. § 4.130, General Rating Formula.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.  Accordingly, the preponderance of the evidence is against a rating in excess of 50 percent, and the claim must be denied

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Although a TDIU is in effect, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the Veteran has apparently not worked since 1994, and he is shown to have a number of significant physical disorders.  Although a VA examiner indicated that he could not work "because of a severe problem with concentration," the overall findings, which tend to note good attention and concentration, with no significant memory impairment, do not support this conclusion.  Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  His PTSD symptoms are not shown to have resulted in any pre- or post-service hospitalization.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claim, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


